Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This office action is in response to the communication received April 4, 2022 concerning application number 16/299,096.
Applicant’s election without traverse of Group I, claims 1-15 and 22-24 in the reply filed on April 4, 2022 is acknowledged.

EXAMINER'S AMENDMENT

This application is in condition for allowance except for the presence of claims 16-21 directed to an invention non-elected without traverse.  Accordingly, claims 16-21 have been cancelled.

Allowable Claims
Claims 1-15 and 22-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art found is Beat et al. (US 6,155,991), which does not disclose all the required limitations of claims 1 or 22. Beat specifically discloses an apparatus (see Fig. 6) for storing the fluid contents from a capillary tube 12 comprising a housing, reservoir, cap, and channel, yet the apparatus of Beat does not disclose side walls or the required wall and channel as claimed. In Beat, there is a single wall of the housing, allowing for a cylindrical shape where one end has an opening for a closure plug 20 and the other has an opening to fit in a capillary tube. As the apparatus is specifically designed to cover and protect an end of a capillary tube, there is not motivation to modify the housing to create additional walls, as the apparatus is specifically designed to fit snugly on the end of the capillary tube and close it off, therefore a straight cylindrical shape is desirable (see col. 3, ll. 40-43, 50-66). In Applicant’s invention, multiple sidewalls 14 (see Fig. 2, showing inner side wall surrounding lower cavity 20 as well as side wall surrounding channel 28), this shape allowing for reservoir 22 to be created above lower cavity 20 for containing contents of the capillary tube as well as for the capillary tube to be placed and stored within channel 28 (see Fig. 16). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robinson et al. (US 2010/0291669), disclosing a storage apparatus for a capillary tube (see Fig. 11); Ivosevic et al. (US 2016/0100783), disclosing a specimen transfer device for connection to a capillary tube (see Fig. 9); Blecher et al. (US 4,024,857), disclosing a micro blood collection device with connecting to a capillary tube 13; and Kenney (US 5,916,814), pre-sealed integral hematocrit test assembly with reservoir and connection to capillary tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781